                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  CRYPTO TRADERS
  MANAGEMENT, LLC, a dissolved                Case No. 1:21-mc-00375-BLW
  Idaho limited liability company; and
  SHAWN CUTTING, an individual,               MEMORANDUM DECISION
                                              AND ORDER

        Movant,

         v.

  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION,

        Respondent.



                                INTRODUCTION
      Before the Court is a Motion for Order Pursuant to Customer Challenge

Provisions of the Right to Financial Privacy Act of 1978 (Dkt. 1). The Court has

determined that oral argument will not significantly assist the decisional process;

therefore, the matter will be resolved without a hearing. The motion is fully briefed

and at issue. For the reasons explained below, the Court will deny the motion and

enforce the subpoena.

                                 BACKGROUND

      On December 22, 2020, Respondent United States Securities and Exchange



MEMORANDUM DECISION AND ORDER - 1
Commission (SEC) issued a subpoena to Washington Federal, N.A. for bank

records in the name of Shawn Cutting. The SEC sought these documents pursuant

to an initial order of investigation issued on October 1, 2020, captioned, “Order

Directing Private Investigation and Designating Officers to Take Testimony in the

Matter of Crypto Traders Management, LLC.” (See Def.’s Resp., Dkt. 4 at 2-5).

The SEC issued the subpoena in connection with a law enforcement inquiry into

whether Crypto Traders Management (CTM) may have purchased, sold, or offered

for sale securities, in violation of the antifraud, securities registration, and broker-

dealer registration provisions of the Securities Act of 1933 and the Securities

Exchange Act of 1934. The SEC has obtained evidence that Cutting operated an

illegal investment scheme, misappropriated money invested with CTM, and moved

investor money between various bank accounts–including his personal bank

accounts.

      On January 7, 2020, Cutting and CTM filed a motion to quash the SEC’s

subpoena to Washington Federal on the basis that the records sought are not

relevant to the legitimate law enforcement inquiry and that the subpoena seeks

personal and confidential information.

                                LEGAL STANDARD
      The Government may obtain financial records pursuant to an administrative




MEMORANDUM DECISION AND ORDER - 2
subpoena only if: (1) “the records sought are relevant to a legitimate law

enforcement inquiry;” and (2) “a copy of the subpoena or summons has been

served upon the customer or mailed to his last known address on or before the date

on which the subpoena or summons was served on the financial institution”

together with a notice stating “with reasonable specificity” the nature of the law

enforcement inquiry.” 12 U.S.C. § 3405. Under the Right to Financial Privacy Act

of 1978 (RFPA), 12 U.S.C. §§ 3401-22, a customer may file a motion to quash a

subpoena for bank records. There are two grounds on which a customer may

challenge the release of his financial records: (1) that the government has not met

the RFPA requirements; or (2) that the financial records sought are not relevant to

a legitimate law enforcement inquiry. 12 U.S.C. §§ 3410(a)(1)–(2). The RFPA

requires that all customer motions to quash contain an affidavit or sworn statement

stating the reasons the financial records sought are not relevant to the legitimate

law enforcement inquiry stated by the Government authority in its notice, or that

there has not been substantial compliance with the provisions of the RFPA. The

applicant must file an objection within 10 days of service or within fourteen days

of mailing. 12 U.S.C. § 3410(a)(2).

                                      ANALYSIS
      CTM and Cutting move to quash the subpoena under the Right to Financial




MEMORANDUM DECISION AND ORDER - 3
Privacy Act of 1978. They do not argue that SEC failed to comply with procedural

requirements, or that the SEC’s inquiry is not a legitimate law enforcement

inquiry. Their only argument is that the records are not relevant to the law

enforcement inquiry stated in the Customer Notice provided by SEC.

      A.     Eligibility to Challenge the Subpoena

      The first issue before the Court is whether Cutting or CTM have standing to

challenge the subpoena under the RFPA. Only a customer may bring a challenge to

a subpoena under the RFPA. 12 U.S.C. § 3410(a). A customer is defined as “any

person or authorized representative of that person who utilized or is utilizing any

service of a financial institution, or for whom a financial institution is acting or has

acted as a fiduciary, in relation to an account maintained in the person’s name.” 12

U.S.C. 3401(5). A person is defined as “an individual or a partnership of five or

fewer individuals.” 12 U.S.C. 3401(4). There is no dispute that Cutting is a

customer and may challenge the subpoena under the RFPA. However, as a limited

liability company, CTM does not qualify as a customer and cannot challenge the

subpoena. Exchange Point LLC v. U.S. S.E.C., 100 F.Supp.2d 172, 176 (S.D.N.Y.

1999).

      B.     Reasonable Belief that the Records Sought Are Relevant to the
             Law Enforcement Inquiry

      Next, the Court must determine whether the records sought are relevant to



MEMORANDUM DECISION AND ORDER - 4
the SEC’s legitimate law enforcement inquiry. The Court must deny the motion to

quash if there is “a reasonable belief that the records sought are relevant” to a

legitimate law enforcement inquiry. 12 U.S.C. § 3140(c). “[I]f the material sought

by the subpoena “touches on a matter under investigation, an administrative

subpoena will survive a challenge that the material is not relevant.” Han v.

Securities and Exchange Commission, MC 19-68 PSG (AFMX), 2019 WL

4543099, at *3 (C.D. Cal. July 20, 2019).

      Here, the SEC is investigating possible securities fraud violations committed

by Cutting and CTM. The SEC has obtained evidence that suggests Cutting

operated an illegal investment scheme and moved funds invested with CTM among

several bank accounts—including personal accounts. There is also evidence that

Cutting withdrew large amounts of cash from CTM bank accounts and spent

investor money to purchase real estate, vehicles, and other items. The records

sought may provide information regarding the amount of money raised by Cutting

and CTM, and what happened to investors’ money. The records may also identify

other persons or entities involved in the scheme and potential victims of the

scheme that are not yet known. Additionally, the records may help the SEC trace

the proceeds from the transactions under investigation for possible disgorgement.

Thus, the Court finds that the records sought by SEC are relevant to a legitimate




MEMORANDUM DECISION AND ORDER - 5
law enforcement inquiry and there is no basis to quash the subpoena.

                                    ORDER

      IT IS ORDERED that:

      1.    Plaintiff’s Motion for Order Pursuant to Customer Challenge

Provisions of the Right to Financial Privacy Act 1978 (Dkt. 1) is DENIED.



                                            DATED: May 4, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
